Citation Nr: 0727973	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic 
sinusitis.

2.  Entitlement to an initial, compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952, and from July 1955 to August 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned separate 0 percent (noncompensable) ratings for 
chronic sinusitis and for hemorrhoids, each effective June 
21, 2002.  In that decision, the RO also awarded service 
connection and assigned separate noncompensable ratings for 
hypertension and for coronary artery disease, each effective 
July 9, 2002.  In March 2003, the veteran filed a notice of 
disagreement (NOD) with regard to the initial ratings for all 
four disabilities.  A statement of the case (SOC) was issued 
in April 2004.  By rating decision issued the same month, the 
RO assigned a separate initial 10 percent rating, each, for 
hypertension and for coronary artery disease, effective June 
21, 2002, and continued the initial noncompensable ratings 
for chronic sinusitis and for hemorrhoids.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2004.  In an accompanying VA Form 
21-4138, the veteran stated that the initial 10 percent 
ratings for hypertension and coronary artery disease 
satisfied his appeal with regard to those two issues but he 
wished to pursue his appeal with regard to higher ratings for 
chronic sinusitis and hemorrhoids.  As such, the only issues 
remaining on appeal those set forth on the title page.  In 
November 2004, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claims remaining on 
appeal.

Because each claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized these claims in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in a 
July 2004 VA Form 21-4138, the veteran raised the issue of 
entitlement to service connection for cataracts, claimed as 
secondary to his service-connected Type II diabetes mellitus.  
As this issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims remaining on appeal is warranted.  

In his substantive appeal, the veteran contends that his 
sinusitis and hemorrhoids are worse than reflected by the 
assigned noncompensable ratings, noting that both conditions 
are chronic, that his hemorrhoids are thrombotic and that he 
does not always go to the doctor but tries to treat himself 
for both disabilities.  Moreover, in a September 2005 VA Form 
646, the veteran's representative noted that the veteran was 
last afforded a VA examination in 2002 and that he should be 
given another examination to determine the severity of both 
disabilities.

The veteran's post-service medical records reflect that the 
veteran has been treated on many occasions for rectal 
bleeding, constipation, sinus congestion, post-nasal drip, 
headaches, and upper respiratory infections.  Moreover, an 
October 2001 private treatment record reveals that Dr. L. had 
performed a colonoscopy and had removed a polyp.  

The above-noted medical findings and statements suggest that 
the veteran's service-connected sinusitis and hemorrhoids may 
have increased in severity since the November 2002 VA 
examinations.  Hence, another examination for these 
disabilities is warranted to obtain more contemporaneous 
clinical findings.

Accordingly, the RO should arrange for the veteran to undergo 
VA ear, nose and throat (ENT) and rectum and anus 
examination(s), by (a) physician(s) at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claims for higher 
initial ratings (as consideration of the original claim(s) 
will be based on evidence of record).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes treatment records from the Albany VA 
Medical Center (VAMC) and the Plattsburgh VA outpatient 
clinic dated from October 30, 1999 to October 28, 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records, both inpatient and 
outpatient, from the Albany VAMC and the Plattsburgh VA 
outpatient clinic following the procedures prescribed in 
38 C.F.R. § 3.159(c) (2006) as regards requests for records 
from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession, and ensure that its notice to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
disability ratings and effective dates-as appropriate.  

The Board points out that the evidence of record shows that 
the veteran continues to be treated by various private 
physicians.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, in its notice 
letter, the RO should request that the veteran provide 
authorization to enable it to obtain identified private 
medical records, to include a copy of records from Dr. L., 
who performed the most recent colonoscopy and removed a 
polyp, and from Dr. J. DeL. of the Apple Country Family 
Physicians.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim.  The RO's adjudication of the claims 
should include consideration of all evidence added to the 
record since the RO's last adjudication of the claims-to 
include, for the sake of efficiency, that submitted in 
February 2006 (notwithstanding the waiver of RO jurisdiction 
of such evidence).  The RO should also document its continued 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to Fenderson decision, cited 
to above, is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Albany 
VAMC and the Plattsburgh VA outpatient 
clinic all outstanding pertinent records 
of evaluation and/or treatment for sinus 
problems and/or hemorrhoids, both 
inpatient and outpatient, from October 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Drs. Ludwig and DeLucas of the Apple 
Country Family Physicians.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
disability ratings and effective dates-
as appropriate.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA ENT 
and rectum and anus examination(s), by 
(a) physician(s), at an appropriate VA 
medical facility, to obtain information 
as to the extent and degree of severity 
of his sinusitis and hemorrhoids. The 
entire claims file must be made available 
to each  physician designated to examine 
the veteran, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies, to include x-rays, if deemed 
warranted, should be accomplished (with 
all findings made available to the 
physician(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination findings 
and the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.

The ENT examiner should provide specific 
clinical findings as to whether the 
veteran's sinusitis is manifested by: (a) 
one or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or (b) three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or (c) near constant sinusitis 
characterized by headaches, pain, and 
tenderness of the affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  For purposes of this 
examination, an incapacitating episode 
means one that requires bed rest and 
treatment by a physician.  Additionally, 
the examiner should indicate whether the 
veteran has undergone radical surgery for 
his sinusitis and now has chronic 
osteomyelitis.

The rectum and anus examiner should 
provide specific clinical findings as to 
whether the veteran's hemorrhoids are 
best characterized as (a) mild or 
moderate; (b) large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or (c) with persistent bleeding and with 
secondary anemia, or with fissures.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claims 
for initial, compensable ratings for 
chronic sinusitis and for hemorrhoids, in 
light of all pertinent evidence (to 
include that submitted in February 2006) 
and legal authority.  For each 
disability, the RO should document its 
continued consideration of whether 
"staged rating," pursuant to Fenderson, 
cited to above, is warranted.   

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



